Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2021 has been placed in record and considered by the examiner.

Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive.
According to pages 6-7 of 8, Applicant's argument with respect to the prior art Bang and Kaifosh fail to teach the amended limitation according to claims 1, 8 and 15, "receiving an image from a camera showing a portion of the user wearing  a plurality of  sensor modules", is not persuasive.
It is noted that Bang clearly teaches "receiving an image from a camera showing a portion of the user wearing a plurality of  sensor modules" (In using such optical motion capture equipment, an externally installed camera system needs to be large enough to capture all markers attached to the body, or a numerous number of cameras are required; Para. 0009, …. And create a corresponding 3D virtual character based on the posture information obtained by the estimation unit 106. When the body is a human body, the created 3D virtual character may graphically correspond to the human body. Here, again, the information generated by the virtual character creating unit 107 may be recorded to a memory module for subsequent display.; Para. 0067, Fig. 1). Thus, Bang teaches the limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bang et al. (US# 2009/0322763 hereinafter Bang) in view of Kaifosh et al. (US# 2018/0020978 hereinafter Kaifosh).
Referring to claim 1, Bang teaches a method, comprising:
receiving an image from a camera showing a portion of the user wearing a plurality of sensor modules (In using such optical motion capture equipment, an externally 
installed camera system needs to be large enough to capture all markers 
attached to the body, or a numerous number of cameras are required; Para. 0009, …. And create a corresponding 3D virtual character based on the posture information obtained by the estimation unit 106. When the body is a human body, the created 3D virtual character may graphically correspond to the human body. Here, again, the information generated by the virtual character creating unit 107 may be recorded to a memory module for subsequent display.; Para. 0067, Fig. 1), each of the sensor modules having an inertial measurement unit configured to determine an orientation of the inertial measurement unit (The sensor module 101 may be used to detect movement information of plural respective portions of a body, and may include a reference sensor 103 and a measurement sensor 104, for example. From this detected movement information movement information for one or more joints not defined by the detected movement information may be estimated.; Paras. 0058-0059 and 0073, Fig. 2), wherein a skeleton model of the user includes a kinematic chain having a plurality of rigid parts connected via joints, wherein orientations of first rigid parts in the kinematic chain are tracked via the sensor modules worn on the user (a skeleton model with given lengths and virtual joints between body parts like arms, legs, shoulder, etc., is defined, with the virtual joints having the same degree of freedom as human joints. Each joint are calculated by way of forward kinematics.; Paras. 0006 and 0083, Fig. 2); 
wherein one or more second rigid parts in the kinematic chain are not tracked using inertial measurement units (The measurement sensors are positioned at the extremities of the skeleton body model, e.g., measurement sensors positioned at the wrists and ankles is considered a positioning at the extremities of the body, while any potential positioning corresponding to the shoulders, elbows, pelvis, and knees is not considered a positioning at an extremity.; Para. 0073, Fig. 4);
receiving first orientation measurements generated by the sensor modules for the first rigid parts (In operation SI 01, a distance between a measurement sensor, positioned at a body part, and a reference sensor, positioned at a reference position, and rotation angles of the measurement sensor are measured.; Para. 0087, Fig. 8);
determining second orientation measurements of one or more features of the portion of the user from the image (In operation SI 02, based on the measured distances and the rotation angles, measured in operation S101, the relative rotation angles and position coordinates of plural parts of the body may be estimated.; Para. 0088).
However, Bang does not specifically providing the first orientation measurements and the second orientation measurements as input to a first artificial neural network; and

In an analogous art, Kaifosh discloses providing the first orientation measurements and the second orientation measurements (At step 200, the movements of the multi-segment articulated rigid body system (e.g., the user's arm) are measured. Thus, it obvious the multi-segment having multi orientation measurements.) as input to a first artificial neural network (step 202; Para. 0056, Fig. 2); and
generating, by the first artificial neural network, predicted orientation measurements of the one or more second rigid parts based on the first orientation measurements and the second orientation measurements (at step 204, the real-time data analysis phase is initiated. In the real-time data analysis phase, a user wears an IMU on his or her wrist (or anywhere else on the forearm).; Para. 0056 and.... In the approach herein, this digital representation of the user's wrist position and orientation in effect is computed (predicted) by the model in real-time using only IMU data measured from movement of the one rigid body segment to which the IMU is attached. Thus, in an example use case, once a statistical model (e.g., a neural network) has been trained to implicitly learn the movement statistics and their relation to measurements (as they are encoded in its weight parameters), during the real-time data analysis phase, IMU information sensed from just the user's forearm is used by the neural network to predict the user's arm movement.; Para. 0059 and 0085).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Kaifosh to the system of Bang in order to improve performance of the model in generating spatial information for movements that are performed by the user in a consistent manner.
(step 208; Para. 0056, Fig. 2).
Referring to claim 3, Bang as modified by Kaifosh teaches wherein the second ANN is a convolutional neural network (Para. 0105).
Referring to claim 4, Bang as modified by Kaifosh teaches wherein the first artificial neural network is a recurrent neural network (the trained statistical model comprises a trained recurrent neural network.; Paras. 0013 and 0105).
Referring to claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Referring to claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Referring to claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Referring to claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Referring to claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Referring to claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Referring to claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Referring to claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 4.


Claim Objections
Claims 5-7, 12-14, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claims 5, 12, and 19, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “further comprising: periodically capturing images using the camera being in a head mounted display, to provide input to the second ANN, the second ANN generating, from the images, orientation measurements of one or more features as input for the first ANN at a frequency lower than a frequency of the sensor modules generating orientation measurements of the first rigid parts as input for the first ANN”.
Referring to claims 6-7, 13-14, and 20 are objected based upon dependent on claims 5, 12, and 19.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT D AU/Examiner, Art Unit 2624            

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624